  Case 2:19-cv-00135-LGW-BWC Document 46 Filed 06/01/20 Page 1 of 2
                                                                                                       FILED
                                                                                            John E. Triplett, Acting Clerk
                                                                                             United States District Court

                                                                                        By CAsbell at 12:32 pm, Jun 01, 2020

                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION


 NATHAN CORRELL, individually and as
 next friend of C.C., a minor,

                Plaintiff,                                   CIVIL ACTION NO.: 2:19-cv-135

         v.

 VIKA LOGISTICS, LLC; ARNALDO
 GONZALEZ; STARR INDEMNITY &
 LIABILITY COMPANY; U.S. XPRESS,
 INC.; and MICHAEL LYNN CARTER,

                Defendants.


                                             ORDER

       This matter is before the Court on Plaintiff’s Unopposed Motion to Substitute Caitlyn

Correll as Plaintiff and Amended Motion to Substitute Caitlyn Correll as Plaintiff. Docs. 44, 45.

Nathan Correll states when he filed this action Caitlyn Correll, the real party of interest in this

action, was a minor; thus, Mr. Correll brought the case individually and as her next friend.

Doc. 45. Now Ms. Correll has reached the age of majority. Mr. Correll moves under Federal

Rules of Civil Procedure 15, 17, and 25 to substitute Caitlyn Correll as Plaintiff in the place of

her father in his role as her next friend. Id. Mr. Correll also requests to remain a Plaintiff in his

individual capacity to pursue claims for medical expenses incurred. Id. Defendants do not

oppose Plaintiff’s requests. Docs. 44, 45.

       Upon due consideration and for good cause shown, the Court GRANTS Mr. Correll’s

Motion as unopposed. “Caitlyn Correll” is hereby SUBSTITUTED for Plaintiff Nathan Correll,
  Case 2:19-cv-00135-LGW-BWC Document 46 Filed 06/01/20 Page 2 of 2



and the Court DIRECTS the Clerk of Court to amend the record and docket of this case to

reflect this substitution. Nathan Correll will remain a Plaintiff in his individual capacity.

       SO ORDERED, this 1st day of June, 2020.




                                       _____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
